Case: 16-50368      Document: 00513973748         Page: 1    Date Filed: 05/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                      No. 16-50368                               FILED
                                                                              May 1, 2017
                                                                            Lyle W. Cayce
MICHAEL GENE PARR,                                                               Clerk

                                                 Plaintiff-Appellant

v.

DOCTOR NFN WRIGHT, Hughes Unit c/o University of Texas Medical
Branch; DOCTOR NFN GREEN, Hughes Unit c/o University of Texas Medical
Branch,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:14-CV-365


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Michael Gene Parr, Texas prisoner # 1716676, seeks leave to proceed in
forma pauperis (IFP) on appeal from the district court’s dismissal of his claims
under 42 U.S.C. § 1983 for failure to state a claim. By moving for leave to
proceed IFP, Parr is challenging the district court’s certification that his appeal




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50368     Document: 00513973748      Page: 2   Date Filed: 05/01/2017


                                   No. 16-50368

is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997); FED. R. APP. P. 24(a)(5).
      According to Parr, he has received inadequate medical care while
incarcerated in violation of the Eighth Amendment. His allegations include
claims that the defendants prescribed treatment and exercises for prior
injuries to his hand that were ineffective and that the defendants delayed in
referring him to a nerve specialist. He claims that the delay resulted in muscle
loss to his hand. His pleadings do not identify a specific, substantial risk of
serious harm to his health that prison officials have knowingly or wantonly
disregarded. Accordingly, he has failed to meet the extremely high standard
for deliberate indifference necessary to state a claim under the Eighth
Amendment. See Farmer v. Brennan, 511 U.S. 825, 834, 837, 847 (1994);
Domino v. Texas Dep’t of Crim. Justice, 239 F.3d 752, 756 (5th Cir. 2001);
Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir. 1985).
      Parr has failed to demonstrate that his “appeal involves legal points
arguable on their merits.” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citation omitted). Accordingly, the motion for
leave to proceed IFP is DENIED, and the appeal is DISMISSED as frivolous.
See Baugh, 117 F.3d at 202 & n. 24; 5TH CIR. R. 42.2.
      The district court’s dismissal of the complaint and our dismissal of the
appeal count as strikes under 28 U.S.C. § 1915(g). See Coleman v. Tollefson,
135 S. Ct. 1759, 1763 (2015). Parr previously accrued two strikes when his
complaints were dismissed in Parr v. Rowe, No. 5:11-cv-00085 (N.D. Tex. May
10, 2012) and Parr v. Rowe, No. 5:14-cv-00119 (N.D. Tex. Aug. 4, 2014).
Accordingly, he is BARRED from proceeding IFP in any civil action or appeal
filed while he is incarcerated or detained in any facility unless he is “under




                                        2
    Case: 16-50368    Document: 00513973748     Page: 3   Date Filed: 05/01/2017


                                 No. 16-50368

imminent danger of serious physical injury.” § 1915(g). We caution Parr that
any additional frivolous appeals will invite the imposition of sanctions.




                                       3